Caton, C. J. We are of opinion that the court below properly overruled the motion for a continuance. The issue presented and to be tried was, whether the defendant had funds at the Marine Bank suEcient to pay the note on the day of its maturity. The aEdavit showed that he could prove by the absent witness, that he had funds there four days after the maturity. There was no issue to which this testimony would have been pertinent, and we think the continuance was properly denied. The judgment is aErmed. Judgment affirmed.